[Cite as State v. Cast, 2022-Ohio-3967.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :         CASE NO. CA2021-09-107

                                                 :              OPINION
     - vs -                                                      11/7/2022
                                                 :

 BRIAN D. CAST,                                  :

        Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. 2020-10-1384


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Jacob D. Long, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, Brian D. Cast, appeals his conviction in the Butler County Court of

Common Pleas after he was found guilty of single counts of aggravated vehicular assault

and vehicular assault following a jury trial and sentenced to serve a mandatory 36-month

prison term. For the reasons outlined below, we affirm Cast's conviction.
                                                                                  Butler CA2021-09-107

                                   Facts and Procedural History

        {¶ 2} On February 10, 2021, the Butler County Grand Jury returned an indictment

charging Cast with one count of third-degree felony aggravated vehicular assault in violation

of R.C. 2903.08(A)(1)(a) and one count of fourth-degree felony vehicular assault in violation

of R.C. 2903.08(A)(2)(b).1 The matter proceeded to a two-day jury trial held on July 6 and

7, 2021.     During trial, the jury was presented with evidence that indicated Cast was

operating his motor vehicle well above the posted speed limit while under the influence of

alcohol on the evening of August 21, 2020. The jury was also presented with evidence that

indicated Cast crossed over the center yellow line while operating his vehicle that evening

and struck head-on another driver, D.C., at the intersection of Stahlheber Road and Gene

Avenue located in Hanover Township, Butler County, Ohio. There is no dispute that the

crash between Cast and D.C. resulted in D.C. suffering serious physical harm to his person

that required D.C. to stay in the hospital for two weeks, undergo physical therapy for a

period of approximately three months, and be off work for a total of six months.2 Following

deliberations, the jury found Cast guilty of those two offenses as charged.

        {¶ 3} On August 5, 2021, the trial court held a sentencing hearing. At sentencing,

the trial court determined that the third-degree felony aggravated vehicular assault and

fourth-degree felony vehicular assault offenses were allied offenses of similar import that

would need to merge for purposes of sentencing. Upon the trial court merging the two

offenses as allied offenses of similar import, the state elected to proceed with sentencing




1. The indictment also charged Cast with one count of fourth-degree felony improperly handling firearms in a
motor vehicle and one count of fifth-degree felony improperly handling firearms in a motor vehicle. The state
later dismissed the fourth-degree felony charge and the jury found Cast not guilty of the fifth-degree felony
charge. This appeal, therefore, deals only with the third-degree felony aggravated vehicular assault and
fourth-degree felony vehicular assault charges.

2. D.C.'s nine-year-old son was also in the car at the time of the crash. D.C.'s son, however, was fortunately
not injured in the crash.
                                                     -2-
                                                                       Butler CA2021-09-107

on the third-degree felony aggravated vehicular assault offense. Following the state's

election, the trial court sentenced Cast to serve a mandatory 36-month prison term, less 37

days of jail-time credit. The trial court also notified Cast that he would be subject to an

optional postrelease control term of up to three years upon his release from prison. The

trial court further ordered Cast to pay restitution to D.C. in the amount of $2,600 and

suspended Cast's driver's license for a period of ten years.

       {¶ 4} On September 1, 2021, Cast filed a timely notice of appeal. This court issued

a scheduling order on September 14, 2021, ordering Cast to file his appellate brief within

20 days of the filing of the complete transcript of proceedings. A notice of the filing of the

complete transcript of proceedings was filed with this court on September 24, 2021. Twenty

days later, on October 14, 2021, Cast moved this court for an extension of time to file his

appellate brief. This court granted Cast's motion and ordered Cast to file his brief on or

before November 8, 2021. Cast moved this court for another extension of time to file his

appellate brief on November 8, 2021. This court granted Cast's motion and ordered Cast

to file his brief on or before November 29, 2021. Cast did not file an appellate brief as

ordered by this court, thereby prompting this court to dismiss Cast's appeal. State v. Cast,

12th Dist. Butler CA2021-09-107 (Dec. 14, 2021) (Judgment Entry of Dismissal).

       {¶ 5} On March 14, 2022, Cast filed an application to reopen his appeal pursuant

to App.R. 26(B). To support his application, Cast argued that he received ineffective

assistance of appellate counsel when his original appellate counsel failed to file an appellate

brief in accordance with this court's scheduling order, thus prompting the appeal being

dismissed. App.R. 26(B) allows for a defendant in a criminal case to "apply for reopening

of the appeal from the judgment of conviction and sentence, based on a claim of ineffective

assistance of appellate counsel." An application for reopening "shall be granted" if there is

"a genuine issue as to whether the applicant was deprived of the effective assistance of

                                              -3-
                                                                        Butler CA2021-09-107

counsel on appeal." App.R. 26(B)(5). Ohio appellate courts, including this court, have

previously determined that appellate counsel's failure to file a brief resulting in the dismissal

of an appeal raises a genuine issue as to whether the appellant was deprived of the effective

assistance of appellate counsel. See, e.g., State v. Howard, 12th Dist. Warren No. CA83-

07-048, 2002-Ohio-3983, ¶ 7 (noting that this court's decision to grant appellant's delayed

application for reopening after appellant's appeal was dismissed due to appellant's original

appellate counsel's failure to file a brief).

       {¶ 6} On May 4, 2022, this court granted Cast's application to reopen the appeal in

accordance with App.R. 26(B)(5). State v. Cast, 12th Dist. Butler CA2021-09-107 (May 4,

2022) (Judgment Entry Granting Application for Reopening). Two days later, on May 6,

2022, this court issued a revised scheduling order.          Pursuant to this court's revised

scheduling order, Cast filed an appellate brief on June 1, 2022.            The state filed its

responsive brief on August 1, 2022 and Cast filed a reply brief on August 15, 2022. Cast's

appeal was thereafter submitted to this court for decision on October 5, 2022. Cast's appeal

now properly before this court for decision, Cast has raised four assignments of error for

review.

                                      Standard of Review

       {¶ 7} Prior to addressing Cast's assignments of error, we note the well-established

principle that "relevant evidence is admissible and irrelevant evidence is inadmissible."

State v. Geddes, 12th Dist. Fayette No. CA2021-01-001, 2021-Ohio-4115, ¶ 13, citing

Evid.R. 402. We also note that "[t]he admission or exclusion of relevant evidence lies within

the sound discretion of the trial court." State v. Moore, 12th Dist. Warren No. CA2014-10-

121, 2015-Ohio-2466, ¶ 28, citing State v. Robb, 88 Ohio St.3d 59, 68 (2000). Given the

broad discretion afforded to trial courts in deciding evidentiary issues, State v. Darazim,

10th Dist. Franklin No. 14AP-203, 2014-Ohio-5304, ¶ 21, an appellate court will not reverse

                                                -4-
                                                                        Butler CA2021-09-107

the trial court's decision to admit relevant evidence absent an abuse of discretion. State v.

White, 12th Dist. Warren No. CA2018-09-107, 2019-Ohio-4312, ¶ 30.                An abuse of

discretion connotes more than an error of law or judgment; it implies the trial court's decision

was unreasonable, arbitrary, or unconscionable. State v. Grindstaff, 12th Dist. Clermont

No. CA2013-09-074, 2014-Ohio-2581, ¶ 21. "[T]he vast majority of cases in which an abuse

of discretion is asserted are claims that the decision is unreasonable." State v. Borts, 2d

Dist. Montgomery No. 23752, 2010-Ohio-4149, ¶ 5. A decision is unreasonable when it is

unsupported by a sound reasoning process. State v. Gearhart, 12th Dist. Warren No.

CA2017-12-168, 2018-Ohio-4180, ¶ 13. We are mindful of this standard when addressing

Cast's assignments of error.

                                Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT ERRED BY ADMITTING THE TOXICOLOGY REPORT

BECAUSE THE STATE FAILED TO PRESENT EVIDENCE ABOUT THE IDENTITY OF

THE LAB AND WHETHER THE BLOOD TEST WAS FORENSIC OR DIAGNOSTIC.

       {¶ 9} In his first assignment of error, Cast argues the trial court erred by admitting

a toxicology report into evidence that showed he had blood-alcohol level over twice the

legal limit approximately one hour after Cast's accident with D.C. To support this claim,

Cast argues the trial court erred by admitting the report into evidence because the state

failed to lay a proper foundation for the report's admission under either R.C.

4511.19(D)(1)(a) or 4511.19(D)(1)(b). Specifically, Cast argues it was error for the trial

court to admit the "mysterious toxicology report" because the record contained "no proof"

about whether the report was "produced in a State forensic lab, a private lab, or a hospital

lab," thereby rendering the report inadmissible at trial. We disagree.

       {¶ 10} Pursuant to R.C. 4511.19(D)(1)(a), in any criminal prosecution for a violation

of operating a motor vehicle while under the influence of alcohol in violation of R.C.

                                              -5-
                                                                                     Butler CA2021-09-107

4511.19(A)(1)(a), or for an equivalent offense that is vehicle related, such as aggravated

vehicular assault in violation of R.C. 2903.08(A)(1)(a) or vehicular assault in violation of

R.C. 2903.08(A)(2)(b), the results of a non-forensic, diagnostic blood-alcohol test may be

admitted "with expert testimony" to be considered with any other relevant and competent

evidence in determining the guilt or innocence of the accused. Thus, for a blood-alcohol

test to be admissible pursuant to R.C. 4511.19(D)(1)(a), "the sample must be both

withdrawn and analyzed by a health care provider." State v. Schubert, 5th Dist. Licking No.

2020 CA 00040, 2021-Ohio-1478, ¶ 11. R.C. 4511.19(D)(1)(b), on the other hand, permits

a trial court to admit the results of a forensic, non-diagnostic blood-alcohol test in a criminal

prosecution when the person being tested submits to the test at the request of a law

enforcement officer under R.C. 4511.191, or where the blood was obtained pursuant to a

search warrant, provided that the blood was withdrawn from the accused within three hours

of the time of the alleged offense and analyzed in accordance with methods approved by

the director of health by an individual possessing a valid permit issued by the director of

health.

        {¶ 11} Despite what Cast claims in his appellate brief, the record in this case clearly

demonstrates that the toxicology report at issue was generated based upon non-forensic,

diagnostic blood-alcohol test conducted by staff at the health care provider where he was

taken for treatment following the crash, Fort Hamilton Hospital.3 The report, in fact, includes

the phrase "DIAGNOSTIC RESULTS" directly above a notation indicating the report was

generated as a result of "orders placed or performed" while Cast was at Fort Hamilton

Hospital for treatment, thus demonstrating the test was not done pursuant to a request of a




3. The term "health care provider" is defined by R.C. 2317.02(B)(5)(b) to mean "a hospital, ambulatory care
facility, long-term care facility, pharmacy, emergency facility, or health care practitioner." There is no dispute
that Fort Hamilton Hospital is a "health care provider" as that term is defined in R.C. 2317.02(B)(5)(b).
                                                       -6-
                                                                      Butler CA2021-09-107

law enforcement officer or a search warrant. The report was admitted along with the expert

testimony of Robert G. Topmiller, the chief of toxicology at the Hamilton County Coroner's

Office located in Cincinnati, Ohio. Topmiller testified that he had reviewed Cast's medical

records, including the toxicology report at issue, and noted that the blood-alcohol test

performed on Cast's blood was conducted at Fort Hamilton Hospital's laboratory, not a state

forensic or other private laboratory. Topmiller also testified that, based on his training and

experience, if Cast's blood had been taken to a different laboratory for testing other than

the laboratory at Fort Hamilton Hospital that there would have been a note stating as much

on Cast's medical records, which there was not. Topmiller further testified that, although

he did not have any direct knowledge of what test Fort Hamilton Hospital laboratory used

to test Cast's blood, it was likely an enzymatic immunoassay test, a test that, according to

Topmiller, is not generally used for "forensic purposes."

       {¶ 12} Under these circumstances, we find the state presented sufficient evidence to

overcome the foundational requirements necessary for the trial court to admit the

challenged toxicology report into evidence under R.C. 4511.19(D)(1)(a). "That statute

allows for the admission of blood or urine tested by hospitals, even if such a test does not

comply with the Ohio Administrative Code, in certain circumstances where a defendant was

transported to the hospital after an accident and underwent a non-forensic, medical blood

or urine test." State v. Abner, 12th Dist. Warren No. CA2021-05-048, 2021-Ohio-4549, ¶

21. That is exactly what occurred here and, when faced with a nearly identical factual

scenario, what this court previously determined to be the correct application of R.C.

4511.19(D)(1)(a) in these circumstances. See, e.g., State v. Davenport, 12th Dist. Fayette

No. CA2008-04-011, 2009-Ohio-557, ¶ 17-21 (noting this court's agreement with the trial

court's application of R.C. 4511.19[D][1][a] in that case upon finding the results of

appellant's non-forensic, diagnostic blood-alcohol test were admissible for purposes of

                                             -7-
                                                                                       Butler CA2021-09-107

establishing appellant's aggravated vehicular homicide offense). Therefore, finding no error

in the trial court's decision to admit the challenged toxicology report into evidence in

accordance with R.C. 4511.19(D)(1)(a), Cast's first assignment of error lacks merit and is

overruled.

                                       Assignment of Error No. 2:

        {¶ 13} THE TRIAL COURT ERRED BY ADMITTING THE HOSPITAL RECORDS,

INCLUDING THE TOXICOLOGY REPORT, WHERE NO RECORD CUSTODIAN

TESTIFIED THE DOCUMENTS WERE AUTHENTIC AND ADMISSIBLE BUSINESS

RECORDS, AND THE R.C. 2317.422(A) CERTIFICATION WAS INVALID.

        {¶ 14} In his second assignment of error, Cast argues the trial court erred by

admitting the medical records generated by Fort Hamilton Hospital when treating him for

the injuries he sustained in the crash that indicated he was suffering from acute alcoholic

intoxication after having consumed five or six beers prior to the crash with D.C. To support

this claim, Cast argues the medical records were not admissible because they were not

properly authenticated under R.C. 2317.422(A), thereby rendering the records inadmissible

at trial.4 We agree. This error, however, was harmless given the other evidence properly

admitted into evidence at trial establishing Cast was intoxicated at the time of the crash.


4. As set forth within his second assignment of error, Cast also argues the toxicology report discussed above
was not admissible because it was not properly authenticated under R.C. 2317.422(A). However, rather than
R.C. 2317.422(A), the toxicology report was properly authenticated in accordance with R.C. 2317.422(B).
Pursuant to that statute, R.C. 2317.422(A) does not apply to any "certified copy" of the results of any test
given to determine the presence or concentration of alcohol at any time relevant to a criminal offense that is
submitted in a criminal action or proceeding in accordance with R.C. 2317.02(B)(2)(b). "R.C. 2317.02(B)(2)
applies to 'official criminal investigation[s],' where a law enforcement officer requests that a healthcare provider
supply the officer with [certified] copies of any tests 'administered to the specified person to determine the
presence or concentration of alcohol, a drug of abuse, [or] a combination of them' in the person 'at any time
relevant to the criminal offense in question.'" Skorvanek v. Ohio Dept. of Rehabilitation & Corrections, 10th
Dist. Franklin No. 17AP-222, 2018-Ohio-3870, ¶ 61, citing R.C. 2317.02(B)(2)(a). If the healthcare provider
possesses such a record, "in lieu of testifying, 'the custodian of the records may submit a certified copy of the
records.'" Id., citing R.C. 2317.02(B)(2)(b). A "certified copy" is "[a] duplicate of an original (usu. official)
document, certified as an exact reproduction usu. by the officer responsible for issuing or keeping the original."
Cincinnati Bar Assn. v. Newman, 124 Ohio St.3d 505, 2010-Ohio-928, ¶ 6, quoting Black's Law Dictionary
385 (9th Ed.2009). That is what occurred here. Therefore, as it relates to Cast's argument that the toxicology
report was not properly authenticated under R.C. 2317.422(A), such argument lacks merit.
                                                        -8-
                                                                      Butler CA2021-09-107

        {¶ 15} "To be admissible, hospital records must be authenticated." State v. Miller,

2d Dist. Greene No. 09-CA-74, 2012-Ohio-211, ¶ 19.            R.C. 2317.422(A) provides a

simplified means of authenticating a hospital's records that generally eliminates the need

for in-court testimony. State v. Wyatt, 12th Dist. Butler No. CA2010-07-171, 2011-Ohio-

3427, ¶ 18, citing State v. Humphries, 79 Ohio App.3d 589, 595 (12th Dist.1992).

Specifically, R.C. 2317.422(A) provides that the records, or copies, or photographs of the

records, of a hospital, "in lieu of the testimony in open court of their custodian, person who

made them, or person under whose supervision they were made," may be qualified as

authentic evidence if "any such person endorses thereon the person’s verified certification

identifying such records, giving the mode and time of their preparation, and stating that they

were prepared in the usual course of the business of the institution." Therefore, under the

plain language found in R.C. 2317.422(A), it is not necessary for the custodian of records,

the person who made them, or the person under whose supervision they were made, to

appear in open court and testify to the records' authenticity. Hope v. Shiveley, 12th Dist.

Clermont No. CA2000-04-022, 2000 Ohio App. LEXIS 4006, *4 (Sept. 5, 2000). A hospital's

records may instead be accompanied by a verified certification from their custodian, person

who made them, or person under whose supervision they were made endorsing and

attesting to their authenticity. In re Z.S., 2d Dist. Montgomery No. 25986, 2014-Ohio-3748,

¶ 58.

        {¶ 16} Cast initially argues that his medical records were not properly authenticated

under R.C. 2317.422(A) because the records were not certified and endorsed as authentic

by either the person who made the records or the person under whose supervision the

records were made. However, while we agree that Cast's medical records were not certified

by the person who made the records or by the person under whose supervision they were

made, the record firmly establishes that Cast's medical records were certified by the duly

                                             -9-
                                                                    Butler CA2021-09-107

authorized custodian of the records who had the authority to certify the records. The

language found in R.C. 2317.422(A) plainly states that a hospital's medical records may be

qualified as authentic evidence if the records were endorsed thereon and certified by the

records' custodian in addition to the person who made the records or the person under

whose supervision the records were made. See, e.g., Bohl v. ALCOA, Inc., 8th Dist.

Cuyahoga No. 108584, 2020-Ohio-2824, ¶ 34 (R.C. 2317.422[A] provides that "a custodian

of the records may certify the records as authentic business records.         Requiring a

certification from the doctor who made the record is unnecessary and would defeat the

purpose of R.C. 2317.422[A]"). Therefore, although we agree that Cast's medical records

not were not certified by either the person who made the records or the person under whose

supervision the records were made, Cast's medical records were nevertheless certified and

endorsed as authentic by the records' custodian as permitted by the plain language found

in R.C. 2317.422(A). Cast's first argument lacks merit.

      {¶ 17} Cast also argues that his medical records were not properly authenticated

under R.C. 2317.422(A) because the certification accompanying his medical records was

not "verified" given that the records' custodian's signature endorsing and attesting to the

records' authenticity was not "sworn to in the presence of an authorized officer." If a

hospital's records are properly endorsed and certified by a qualified representative in

accordance with 2317.422(A), "no further authentication is needed for them to be

admissible." State v. Roberson, 6th Dist. Lucas No. L-16-1131, 2017-Ohio-4339, ¶ 97;

State v. Gerth, 1st Dist. Hamilton No. C-120392, 2014-Ohio-4569, ¶ 16.             Beyond

authentication, however, R.C. 2317.442(A) "does not make inadmissible evidence

admissible." State v. Johnson, 2d Dist. Clark No. CA 2361, 1987 Ohio App. LEXIS 10446,

*6 (Dec. 30, 1987); see, e.g. Smith v. Egleston, 12th Dist. Warren No. CA84-10-068, 1986

Ohio App. LEXIS 7200, *20 (June 16, 1986) ("[w]hile R.C. 2317.422 provides a method

                                           - 10 -
                                                                       Butler CA2021-09-107

whereby certified copies of hospital records may be placed before the jury, it does not

circumvent the authority of the trial court, based on Evid.R. 403, to exclude otherwise

relevant evidence where it will confuse the jury or waste their time").

       {¶ 18} Pursuant to a plain reading of R.C. 2317.422(A), for a hospital's records to be

properly endorsed and certified, thereby satisfying the authentication requirement for

admissibility, the certification accompanying the records must be endorsed thereon by the

records' custodian, the person who made the records, or the person under whose

supervision the records were made, with such person's "verified certification" attesting to

the records' authenticity. The phrase "verified certification" is not defined within the Ohio

Revised Code.     Neither are the separate terms "verified," "verification," "certified," or

"certification." "When words are not defined in a statute, they are to be given their plain and

ordinary meaning absent a contrary legislative intent." State v. Jackson, 12th Dist. Butler

No. CA2011-06-096, 2012-Ohio-4219, ¶ 34, citing State v. Conyers, 87 Ohio St.3d 246,

249-250 (1999) ("[w]hen engaging in statutory interpretation, courts will give the words in a

statute their plain and ordinary meaning absent a contrary legislative intent"). We must

therefore look to the common, ordinary meaning of these words to determine what the

phrase "verified certification" means in the context of R.C. 2317.422(A).

       {¶ 19} The term "verified" means "supported by an affidavit as to the truth of the

matters set forth; sworn to." State ex rel. Clink v. Smith, 16 Ohio St.2d 1, 2 (1968), citing

Osborn v. Whittier, 103 Cal. App.2d 609, 230 P.2d 132 (1951); and Agricultural Bond &

Credit Corp. v. Courtenay Farmers Co-op. Assn., 64 N.D. 253, 251 N.W. 881 (1933). The

term "verification" means a "'formal declaration made in the presence of an authorized

officer, such as a notary public, by which one swears to the truth of the statements in the

document.'" Chari v. Vore, 91 Ohio St.3d 323, 327 (2001), quoting Black's Law Dictionary

1556 (7th Ed.1999); Jordan v. Johnson, 12th Dist. Madison No. CA2013-03-007, 2013-

                                             - 11 -
                                                                          Butler CA2021-09-107

Ohio-3679, ¶ 16. "The term 'certify' means '[t]o authenticate or verify in writing' or '[t]o attest

as being true or as meeting certain criteria.'" State ex rel. Orange Twp. Bd. of Trustees. v.

Delaware Cty. Bd. of Elections, 135 Ohio St.3d 162, 2013-Ohio-36, ¶ 37, quoting Black's

Law Dictionary 258 (9th Ed.2009). The term "certify" also means "to confirm or attest often

by a document under hand or seal as being true, meeting a standard, or being as

represented." State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St.3d 76, 2008-

Ohio-333, ¶ 43, quoting Webster's Third New International Dictionary 367 (1986). "A

certification means that the statement certified is claimed to be true as of the time it is

made." Sinmast of Ohio, Inc. v. Central Trust Co., N.A., 1st Dist. Hamilton No. C-790433,

1980 Ohio App. LEXIS 10033, *11 (Dec. 24, 1980). The term "certification" has also been

defined to mean "[t]he act of attesting," "[t]he state of having been attested," and "[a]n

attested statement." Black's Law Dictionary 241 (8th Ed.2004).

       {¶ 20} Given the frequent use of the word "attest" or "attesting" when defining the

terms "certify" and "certification," the definition "attest" is also relevant. The same is true

as it relates to the definition of "attested copy." The term "attest" means "'to certify to the

verity of a copy of a public document formally by signature'" and an "attested copy" of a

document is "'one which has been examined and compared with the original, with a

certificate or memorandum of its correctness, signed by the persons who have examined

it.'" State ex rel. Steele v. Morrissey, 103 Ohio St.3d 355, 2004-Ohio-4960, ¶ 22, quoting

Black's Law Dictionary 127-128 (6th Ed.1990). "These definitions are consistent with

common usage." Id. at ¶ 23, citing Black's Law Dictionary 138 (8th Ed.2004) (defining

"attest" as "to affirm to be true or genuine; to authenticate by signing as a witness"); and

Webster's Third New International Dictionary 141 (1986) (defining "attest" as "to witness

and authenticate by signing as a witness"). Most of the definitions of "attest," in fact, "require

a signature, a statement made under oath, someone witnessing the act, or some official

                                               - 12 -
                                                                         Butler CA2021-09-107

authentication or verification." (Emphasis deleted.) Id. at ¶ 25, citing Black's Law Dictionary

138 (8th Ed.2004) (defining "attest" to also mean "to bear witness; testify," "to affirm to be

true or genuine," and "to authenticate by signing as a witness"); and Webster's Third New

International Dictionary 141 (1986) (further defining "attest" to include "to bear witness to,"

"affirm to be true or genuine," "to witness and authenticate by signing as a witness," "to

authenticate officially," "to establish or verify the usage of," "to be or stand as proof of," "to

call to witness," and "to put on oath or solemn declaration").

       {¶ 21} When considering the various definitions set forth above, it should be no

surprise that the Ohio Supreme Court has found the phrase "verified certification" as used

in R.C. 2317.422(A) to mean "a sworn, written certification * * *." State v. Spikes, 67 Ohio

St.2d 405 (1981), paragraph one of the syllabus; State v. Witt, 6th Dist. Williams No. WM-

04-007, 2005-Ohio-1379, ¶ 34. This requires something more than merely identifying the

records as confidential records that had been sent from a hospital's medical records

manager. See State v. Worship, 12th Dist. Warren No. CA2020-09-055, 2022-Ohio-52, ¶

15. "A party's attempt to certify the genuineness of medical records by submitting his

attorney's affidavit stating that the documents are accurate copies of the originals is [also]

insufficient." Boyd v. Elsamaloty, 10th Dist. Franklin No. 15AP-533, 2015-Ohio-5578, ¶ 22.

The same is true as it relates to a person's own medical records. See Howard v. Seaway

Food Town, 6th Dist. Lucas No. L-97-1322, 1998 Ohio App. LEXIS 3684, *6 (Aug. 14, 1998)

("appellant stated in an affidavit that the copies of [his] medical records were true and

accurate, however, that fact does not render them admissible at trial" under R.C.

2317.422[A]). The certification must instead be set forth within an affidavit endorsed by the

records' custodian, the person who made the records, or the person under whose

supervision the records were made. See, e.g., State v. Wooden, 9th Dist. Summit No.

27250, 2015-Ohio-2633, ¶ 11.         Or, at the very least, by having a certification page

                                              - 13 -
                                                                        Butler CA2021-09-107

accompanying the records that includes a notarized endorsement sworn to by one of the

authorized persons explicitly named in the statute. See, e.g., In re J.T., 3d Dist. Wyandot

No. 16-10-12, 2011-Ohio-3435, ¶ 28.

       {¶ 22} In this case, the certification page accompanying Cast's medical records was

not "verified" given that the records' custodian who endorsed the certification and attested

to the records' authenticity was not sworn to.        The records' custodian's endorsement

contained on the certification page was, in fact, not even notarized.             Under these

circumstances, we find it was error for the trial court to admit Cast's medical records into

evidence because the records were not properly authenticated under R.C. 2317.422(A).

See, e.g., State v. Miller, 2d Dist. Greene No. 09-CA-74, 2012-Ohio-211, ¶ 19 (finding no

error in the trial court's decision to exclude victim's medical records from evidence where

appellant neither called the records' custodian, person who made such records, or person

under whose supervision they were made, as a witness, nor did appellant satisfy the

requirements of R.C. 2317.422[A] by having by any such person endorsing on the records

"the person's verified certification identifying such records, giving the mode and time of their

preparation, and stating that they were prepared in the usual course of the business of the

institution"); State v. Ellis, 8th Dist. Cuyahoga No. 91116, 2009-Ohio-852, ¶ 25 (finding no

error in the trial court's decision to exclude appellant's medical records from evidence where

appellant's medical records did not contain "a written certification and, therefore, they were

not admissible under R.C. 2317.422[A]");

       {¶ 23} But, as previously noted, although we believe it was error for the trial court to

admit Cast's medical records into evidence under R.C. 2317.422(A), such error was

harmless given the other evidence establishing Cast's intoxication at the time of the crash.

This includes, but is not limited to, the toxicology report discussed above under Cast's first

assignment of error that showed Cast had a blood-alcohol level over twice the legal limit

                                             - 14 -
                                                                       Butler CA2021-09-107

approximately one hour after his accident with D.C. This also includes the testimony and

evidence indicating Cast was driving well above the speed limit on the opposite side of the

road at the time of the crash.     "A finding of harmless error is appropriate where the

admission of the evidence was merely cumulative to evidence already presented at trial

because it does not result in any prejudice." State v. Stevens, 12th Dist. Butler No. CA2015-

09-020, 2017-Ohio-498, ¶ 48. The fact that Cast was able to provide several witnesses

who testified they did not smell the odor of alcoholic beverage on Cast's person in the time

immediately after the crash does not change this fact for it is well established that the jury,

as the trier of fact, was free to believe all, part, or none of each witnesses' testimony who

appears before it. State v. Spencer, 12th Dist. Warren No. CA2018-08-082, 2019-Ohio-

2165, ¶ 27. Therefore, because the trial court's error in admitting Cast's medical records

under R.C. 2317.422(A) was harmless in that it did not subject Cast to any resulting

prejudice, Cast's second assignment of error also lacks merit and is overruled.

                                Assignment of Error No. 3:

       {¶ 24} THE TRIAL COURT ERRED BY ADMITTING THE ACM DATA BECAUSE

THE DEPUTY THAT OBTAINED IT WAS UNAVAILABLE AND THE TESTIFYING

DEPUTY LACKED KNOWLEDGE ABOUT THE PROGRAM USED TO DOWNLOAD THE

ACM DATA FROM VEHICLES, IF THE DOWNLOADED ACM DATA WAS ACCURATE,

AND WHETHER THE ACM DATA WAS PROPERLY STORED TO PRESERVE ITS

ACCURACY.

       {¶ 25} In his third assignment of error, Cast argues the trial court erred by admitting

into evidence the event recorder data downloaded from both his and D.C.'s airbag control

modules ("ACM") that showed how fast their respective vehicles were traveling in half

second intervals in each of the five seconds prior to when their vehicles collided (herein



                                             - 15 -
                                                                                     Butler CA2021-09-107

after, "data" or "ACM data").5 To support this claim, Cast initially argues the trial court erred

by admitting this data into evidence because it was a sergeant with the Butler County

Sheriff's Office, Sergeant Stephen Poff, and not the Butler County Sheriff's Office deputy

who actually downloaded the ACM data to a desktop computer at the Butler County Sheriff's

Office, Deputy Nathan Ellcessor, who testified about the data's authenticity at trial. 6 This,

according to Cast, violated the authentication requirement set forth under Evid.R. 901(A)

because Sergeant Poff "was unfamiliar with the ACM downloading program, and could not

say the ACM program's requirements in downloading and storing the ACM data were

followed."7 We disagree.

        {¶ 26} Pursuant to Evid.R. 901(A), "[t]he requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence sufficient to

support a finding that the matter in question is what its proponent claims." "This threshold

requirement for authentication of evidence is low and does not require conclusive proof of

authenticity." State v. Blake, 12th Dist. Butler No. CA2011-07-130, 2012-Ohio-3124, ¶ 28,

citing State v. Easter, 75 Ohio App.3d 22, 25 (4th Dist.1991). "The state instead needs only

to demonstrate a 'reasonable likelihood' that the evidence is authentic." State v. Panzeca,

12th Dist. Warren No. CA2019-03-023, 2020-Ohio-326, ¶ 26. "Both circumstantial evidence



5. A vehicle's ACM, which includes as a subcomponent the "event data recorder," records the vehicle's
deceleration and speed based on wheel speed sensors. State v. Bluhm, 10th Dist. Franklin No. 15AP-938,
2016-Ohio-7126, ¶ 31. A vehicle's event data recorder has also been referred to more colloquially as the
vehicle's "black box," like that which is used to record flight data of an aircraft. See State v. Wolfe, 9th Dist.
Lorain No. 16CA011027, 2018-Ohio-124, ¶ 19; and State v. Godfrey, 3d Dist. Wyandot No. 16-14-03, 2014-
Ohio-5392, ¶ 34.

6. Deputy Ellcessor was not available to testify because he was on military leave at the time of trial.

7. The ACM data at issue in this case was downloaded to a desktop computer at the Butler County Sheriff's
Office by Deputy Ellcessor using a crash data retrieval program developed by Bosch Diagnostics. The Bosch
software takes the raw data from the ACM and generates what is known as a "crash data report." The
relevant portions of the two crash data reports generated in this case, which included the speed of the two
vehicles, the degree to which the vehicles' accelerators and/or brakes were engaged, and the two vehicle's
engines' revolutions per minute, were labeled and admitted into evidence as State's Exhibit 43 and State's
Exhibit 44.
                                                      - 16 -
                                                                       Butler CA2021-09-107

and direct evidence may be used to prove the authenticity of evidence." State v. York, 12th

Dist. Butler No. CA2021-11-147, 2022-Ohio-2457, ¶ 14, citing State v. Vermillion, 4th Dist.

Athens No. 15CA17, 2016-Ohio-1295, ¶ 14. Evid.R. 901(B) provides examples of the

various ways that the authentication requirement set forth under Evid.R. 901(A) may be

satisfied. State v. Carter, 8th Dist. Cuyahoga No. 104874, 2018-Ohio-2238, ¶ 41. "The

most common method is oral testimony that a matter is what it is claimed to be under Evid.R.

901(B)(1)." State v. Biswa, 2d Dist. Montgomery No. 29383, 2022-Ohio-3156, ¶ 28.

       {¶ 27} After a thorough review of the record, we find no error in the trial court's

decision to admit the ACM data into evidence even though it was Sergeant Poff, not Deputy

Ellcessor, who testified about the data's authenticity at trial. Sergeant Poff was a supervisor

in the Butler County Sheriff's Office's traffic investigation unit who oversaw Deputy Ellcessor

activities. This would include, for instance, overseeing Deputy Ellcessor's downloading the

ACM data at issue in this case. The record also indicates that, based on Sergeant Poff's

testimony, once the ACM data had been downloaded by Deputy Ellcessor that the data

could not, and was not, manipulated or changed in any way. The record further indicates

that the ACM data, which was kept by the Butler County Sheriff's Office in its regularly

conducted activity as a law enforcement agency, was verified by Sergeant Poff to be the

same data that the sheriff's office provided to the state. Therefore, while Sergeant Poff was

not himself a records custodian with the Butler County Sheriff's Office, Sergeant Poff was

certainly a qualified witness who could testify regarding the authenticity of the ACM data

being presented by the state at trial. The extent to which Sergeant Poff was purportedly

unfamiliar with the program used to download the ACM data, as well as Sergeant Poff's

supposed lack of knowledge regarding whether the program's requirements in downloading

and storing the ACM data were followed, goes to the weight of the evidence rather than to

its admissibility. Cast's first argument lacks merit.

                                              - 17 -
                                                                        Butler CA2021-09-107

       {¶ 28} In reaching this decision, but expressly without rendering any opinion on the

matter, we note that the admissibility of event recorder data taken from a vehicle's ACM like

what was presented at trial in this case has generally been met with "an overwhelming

chorus of approval in jurisdictions across the country, without a single voice raised in

dissent." State v. Byard, Del. Sup.Ct. No. 1604019011, 2018 Del. Super. Lexis 199, *7

(May 1, 2018); State v. Diaz, N.M. App. No. 35,563, 2017 N.M. App. Unpub. LEXIS 53, *10,

fn. 2 (noting "that out-of-jurisdiction case law, at least to the extent our limited research has

revealed, is unanimous in accepting [crash data report] or [event recorder data] or vehicular

'black box' evidence as scientifically or technologically reliable").        This includes, for

example, the Appeals Court of Massachusetts, which found the event recorder data taken

from a vehicle's crash recorder was sufficiently reliable to be admissible given the general

acceptance of such data in the relevant scientific community. See Commonwealth v.

Zimmermann, 70 Mass.App. No. 357, 364-365, 2007 Mass. App. LEXIS 1050 (Oct. 3,

2007); see also Bachman v. GMC, 332 Ill. App.3d 760, 779-782, 2002 Ill. App. LEXIS 659,

*779-*780 (July 29, 2002) (noting that "crash sensors" have been "in production in

automobiles for over a decade" and are generally accepted as a tool of accident

reconstruction). This also includes the Court of Appeal of Florida, Fourth District, which

concluded that the process of recording and downloading event recorder data was not a

novel technique or method, and when used as a tool of automotive accident reconstruction,

the data has generally been accepted as reliable. See Matos v. State, 899 So.2d 403, 407

(Fla.App.2005).

       {¶ 29} Cast also argues the trial court erred by admitting the ACM data into evidence

because the data constitutes inadmissible hearsay under Evid.R. 802. However, when

recently faced with this exact same issue, the Ohio Eighth District Court of Appeals

determined that such data is not inadmissible hearsay given that it "does not consist of

                                              - 18 -
                                                                        Butler CA2021-09-107

'statements' made by a 'person' as contemplated by the Rules of Evidence." State v.

Thompson, 8th Dist. Cuyahoga No. 109253, 2021-Ohio-376, ¶ 39. In so holding, the Eighth

District cited to one of its earlier decisions, wherein it found information generated by

computer aided detection ("CAD") in mammography was not inadmissible hearsay. Gray

v. Fairview Gen. Hosp., 8th Dist. Cuyahoga No. 82318, 2004-Ohio-1244, ¶ 8-12. In that

case, the Eighth District stated:

              [T]he CAD device is not a person. The results were not the
              consequence of a search of database of information created by
              a person, the accuracy of which would depend upon the
              accuracy and completeness of the database. * * * Rather, the
              result was a scientific analysis conducted by a computer which
              performed a series of complex mathematical calculations based
              upon detailed information it drew from an x-ray. Therefore, we
              do not find the computer analysis to be hearsay.

(Emphasis sic.) Id. at ¶ 11.

       {¶ 30} The Eighth District also cited to another of its prior decisions, wherein it found

testimony relating to information a witness received from the Google Maps application on

his cell phone was not hearsay. Dickerson v. Miller's TLC, Inc., 8th Dist. Cuyahoga No.

96995, 2012-Ohio-2493, ¶ 12-13. In that case, the Eighth District stated:

              By its very nature, calculation of distance, or of weight, volume,
              speed, and the like, is impossible without the use of a tool that
              has been calibrated to show a relevant unit of measure, e.g. a
              ruler, a tape measure, a wheel, a scale, or, at a more
              sophisticated level, a radar gun, a breathalyzer, or a blood test.
              When employed to measure something, none of those tools
              makes a "statement." * * * Instead, the only "statement" is the
              testimony of a witness about observations of distance, speed,
              weight, percentage, or volume he made as a result of using the
              tool.

(Internal citation omitted.) Id. at ¶ 13.

       {¶ 31} To further support their decision, the Eighth District then cited to several other

cases from around the country setting forth similar holdings. See State v. Kandutsch, 336

Wis.2d 478, 507, 2011 WI 78, ¶ 66 (2011) ("a computer-generated report is not hearsay

                                             - 19 -
                                                                      Butler CA2021-09-107

when it is simply the result of an automated process free from human input or intervention");

People v. Rodriguez, 16 Cal.App. 5th 355, 381 (2017) ("[t]he computer-generated report of

the GPS data generated by defendant's ankle monitor did not consist of statements of a

person as defined by the Evidence Code, and did not constitute hearsay as statutorily

defined"); State v. Stuebe, 467 P.3d 252, 256, 249 Ariz.127 (2020) ('"machine-produced'"

statements "were not made by a 'person' and are not hearsay"); People v. Hamilton, 452

P.3d 184, 2019 COA 101, ¶ 24 (Colo.App.2019) ("[r]eports would not be hearsay if a

machine generated them automatically * * * because no 'person' or 'declarant' made a

communicative 'statement' within the meaning of [Evid.R.] 801"). The Eighth District then

concluded by noting that "[t]he historic purpose behind the rule against hearsay is 'to

exclude statements of dubious reliability that cannot be tested by cross-examination.'"

Thompson, 2021-Ohio-376 at ¶ 42, quoting State v. Yarbrough, 95 Ohio St.3d 227, 2002-

Ohio-2126, ¶ 70. Therefore, because "[i]t is axiomatic, at least at this point in time, that a

computer cannot be cross-examined," the Eighth District determined that it would continue

to "adhere to this well-established principle." Id.

       {¶ 32} We agree with the Eighth District's decision in Thompson and adopt its

rationale as if it were our own. Cast's second argument is therefore also without merit. In

so holding, we note a recent decision issued by the Court of Appeals of Texas, Fifth District,

which also found data taken from a vehicle's ACM does not constitute inadmissible hearsay.

Nguyen v. State, Tex.App. No. 05-20-00241-CR, 2022 Tex. App. LEXIS 6533 (Aug. 29,

2022). Specifically, as that Texas court found:

              We conclude the crash data report constitutes computer-
              generated data containing objectively recorded facts. The black
              box of appellant's vehicle is a computer and, by definition,
              cannot be a declarant for purposes of the rule against hearsay.
              * * * Further, to the extent appellant argues that the report
              constitutes hearsay because it records inputs from the driver,
              we conclude that such inputs are not "statements" within the

                                             - 20 -
                                                                       Butler CA2021-09-107

              meaning of the hearsay rule. The types of inputs the black box
              records, such whether the brake or accelerator pedals were
              depressed or whether the steering wheel was being turned, do
              not constitute the driver's "oral or written verbal expression, or
              nonverbal conduct that [the driver] intended as a substitute for
              verbal expression." Tex. R. Evid. 801(a).

(Internal citation omitted.) Id. at *21. We also agree with the rationale expressed by this

Texas court. Therefore, for the reasons outlined above, and finding no merit to either of the

arguments advanced by Cast herein, Cast's third assignment of error likewise lacks merit

and is overruled.

                                Assignment of Error No. 4:

       {¶ 33} IT WAS DEFECTIVE PERFORMANCE TO FAIL TO FILE A TIMELY BRIEF

AND THERE WAS PREJUDICE BECAUSE THE DIRECT APPEAL WAS DEFAULTED,

AND THE MERITORIOUS ASSIGNMENTS OF ERROR WOULD HAVE BEEN

SUSTAINED FOR A NEW TRIAL.

       {¶ 34} In his fourth assignment of error, Cast argues he was provided with ineffective

assistance of appellate counsel when his original appellate counsel failed to file an appellate

brief in accordance with this court's initial scheduling order, thus prompting this court to

dismiss the appeal. See State v. Cast, 12th Dist. Butler CA2021-09-107 (Dec. 14, 2021)

(Judgment Entry of Dismissal).      However, given this court's decision granting Cast's

application to reopen the appeal pursuant to App.R. 26(B)(5), we were, in fact, compelled

to find Cast's application for reopening had merit given Cast's original appellate counsel's

conduct. State v. Cast, 12th Dist. Butler CA2021-09-107, p. 2 (May 4, 2022) (Judgment

Entry Granting Application for Reopening) (finding "[c]ounsel's conduct in this case compels

us to find that the application for reopening has merit"). Although Cast was originally

provided with ineffective assistance of appellate counsel, the granting of Cast's App.R.

27(B) application and the timely filing of an appellate brief by new appellate counsel, any


                                             - 21 -
                                                                  Butler CA2021-09-107

prejudice resulting from original appellate counsel's failure has been remedied, thereby

allowing Cast's appeal to be decided on its merits and rendering this assignment of error

moot.

        {¶ 35} Judgment affirmed.


        M. POWELL, P.J., and HENDRICKSON, J., concur.




                                          - 22 -